Title: Ambrose Maréchal to Thomas Jefferson, 28 January 1818
From: Maréchal, Ambrose
To: Jefferson, Thomas


                    
                        Sir
                        Baltimore
28 janu. 1818
                    
                    Being on the point of leaving Paris, about five years ago, I went to bid adieu to His Eminence the Cardl Dugnany who was Nuntio of H.H. when you resided in France. As I told him that I intended to  embark Shortly for the U.S; he earnestly beged me, in case I Should ever go near the place of your residence, to call upon you & present you & your daughters his respecfull compliments. From his language, I easily perceived that this Excellent Prelate has retained for you & your children a great & Sincere attachment. Indeed he would not let me go before I promised him that I Should transmit to him Some news of your family. Having never had any occasion of travelling in Virginia & fearing to importune you with a letter, it has been out of my power to comply with the request of H.E. But in a letter dated Rome the 20th of Septr last, my venerable Friend urges me to fulfill my promise. If you think proper to write me a few lines about you & your daughters whom he has Seen in the convent in which they received a part of their Education, I will transmit them to his Eminence. I am Sure the Good Prelate will receive them with Singular pleasure & interest.
                    
                        I remain with respect Sir Your most obt Servt
                        
Amb. Maréchal Archbishop  of Balte
                    
                